Citation Nr: 0613509	
Decision Date: 05/09/06    Archive Date: 05/17/06

DOCKET NO.  00-06 981A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial compensable evaluation for the 
service-connected left (nondominant) shoulder strain (left 
shoulder disability).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from June 1952 to August 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, that granted service connection for 
left shoulder strain and assigned an initial noncompensable 
evaluation, effective May 24, 1995.  The veteran perfected a 
timely appeal of this determination to the Board.

In July 2004, the veteran testified at a hearing held at the 
RO before the undersigned Veterans Law Judge.  In January 
2005, the Board remanded this matter for further 
development, which has been accomplished.

In the January 2005 remand, the Board noted that during the 
July 2004 hearing, the veteran asserted claims of service 
connection for hypertension and glaucoma, each as secondary 
to his service-connected diabetes mellitus.  In a January 
2006 rating decision, the RO deferred consideration of these 
claims, and there is no indication in the record that since 
that time either issue has been formally adjudicated.  The 
veteran's hypertension and glaucoma claims are again 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran is right-hand dominant; therefore, his left 
shoulder is his minor extremity.

2.  For the period from May 24, 1995, to May 17, 2005, the 
veteran's left shoulder disability was productive of 
subjective complaints of pain and objective findings 
suggestive of some weakness and atrophy; however, testing 
revealed that he had full range of left shoulder motion.

3.  Since May 18, 2005, the veteran's left shoulder 
disability has been manifested by limitation of left 
shoulder abduction, with objective evidence of pain, 
resulting in a disability picture comparable to limitation 
of left shoulder abduction to shoulder level, and in any 
event, no more disabling than analogous to midway between 
the side; the preponderance of the medical evidence is 
against a finding that the veteran's left shoulder 
disability is manifested by limitation of motion of the left 
shoulder to 25 degrees from the side.

4.  There is no medical evidence showing that, since service 
connection was established, the veteran's left shoulder 
disability has been productive of malunion, nonunion or 
dislocation of the clavicle or scapula; or a fibrous union, 
nonunion or the loss of the head of the left humerus.

5.  The objective range of motion findings conducted since 
service connection was established affirmatively show that 
the veteran does not have left shoulder ankylosis, and there 
is no medical evidence showing that his scapula and humerus 
move as one piece.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 10 percent 
evaluation for left shoulder disability, effective from May 
24, 1995, to May 17, 2005, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 
4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.69, 4.71a, Diagnostic 
Codes 5200-03 (2005).

2.  The criteria for the assignment of a 20 percent 
evaluation for left shoulder disability, effective May 18, 
2005, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 
4.59, 4.69, 4.71a, Diagnostic Codes 5200-03 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a claimant in the development 
of a claim.  Guidelines for the implementation of the VCAA 
that amended VA regulations were published in the Federal 
Register in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The Board finds that VA has satisfied its 
duties to notify and assist, and that all relevant evidence 
has been obtained regarding the veteran's challenge to the 
propriety of the initial noncompensable evaluation assigned 
for left shoulder strain.

The VCAA and its implementing regulations set forth VA's 
amended duties to notify and assist a claimant in developing 
information and evidence necessary to substantiate a claim.  
With regard to the former duty, under 38 U.S.C.A. § 5103, 
upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  See Kent v. Nicholson, No. 04-0181 
(U.S. Vet. App. Mar. 31, 2006), slip op. at 7; Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).

The Board finds that although this claim was filed many years 
prior to the enactment of the VCAA, VA has satisfied its duty 
to notify the veteran of the information necessary to 
substantiate his claim by way of a May 2003 "VCAA" letter 
that provided notice of the law and regulations, as well as 
the reasons and bases for the RO's determination.  The Board 
points out that in addition to that letter, through 
discussions at the July 2004 Board hearing, VA further 
advised the veteran of the information and evidence necessary 
to substantiate his claim and the importance of doing so.  
Id.  In this regard, the Board notes that in a signed July 
2004 statement, the veteran indicated that he waived initial 
RO consideration of any evidence developed or secured by the 
Board, demonstrating his affirmative understanding, i.e., he 
had actual knowledge of what was necessary to substantiate 
his claim, as well as the need to submit to VA any evidence 
in his possession that might be relevant to the claim.  Thus, 
the purpose of the notice, to ensure that he as a claimant 
had the opportunity to participate meaningfully in the 
adjudication process, was not frustrated since he had actual 
knowledge of what was necessary to substantiate his claim 
prior to the Board's consideration of this matter, ensuring 
the essential fairness of the adjudication.  See Short Bear 
v. Nicholson, 19 Vet. App. 341, 344 (2005); Mayfield v. 
Nicholson, 19 Vet. App. 103, 121, rev'd on other grounds, No. 
05-7157 (Fed. Cir. Apr. 5, 2006); see also Velez v. West, 11 
Vet. App. 148, 157 (1998) (holding that actual knowledge by 
the veteran cures defect in notice).  

The Board reiterates that because the VCAA was enacted 
subsequent to the veteran's filing of a claim of service 
connection for left shoulder disability, although the VCAA 
notice required pursuant to 38 U.S.C.A. § 5103(a) must 
generally be provided to a claimant before the initial 
unfavorable RO decision, here the VCAA notice was provided 
subsequent to the RO's July 1999 grant of service connection 
for left shoulder disability and the assignment of the 
initial current noncompensable rating.  In Pelegrini, the 
United States Court of Appeals for Veterans Claims (Court) 
held that where the § 5103(a) notice was not mandated at the 
time of the initial rating decision, the RO did not err in 
not providing such notice.  Rather, the appellant has the 
right to content complying notice and proper subsequent VA 
process.  Pelegrini v. Principi, 18 Vet. App. at 120; see 
also Dingess/Hartman v. Nicholson, Nos. 01-2917 & 02-1506 (U. 
S. Vet. App. Mar. 3, 2006), slip op. at 18.  Here, in May 
2003, the RO issued the veteran a "VCAA" letter, which was 
followed by its October 2003 readjudication of the claim, 
which cured any timing concern.  This is especially so given 
the RO's later communications, as well as the agency of 
original jurisdiction's subsequent readjudication of the 
claim in January 2006, following the Board's January 2005 
remand.  See Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. 
April 5, 2006), slip op. at 9.  

In Dingess/Hartman v. Nicholson, the Court also held that 
upon receipt of an application for service connection, VA is 
required to notify a claimant of what information and 
evidence will substantiate the elements of the claim 
including that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.  Notice was not provided to the veteran prior to 
the initial adjudication of this claim informing him that a 
disability rating and an effective date would be assigned 
should the claim of service connection be granted, and what 
information and evidence is necessary to substantiate the 
elements of a claim.  The Board finds, though, that the 
veteran has not been prejudiced.  In Dingess/Hartman v. 
Nicholson, the Court recently declared, 

In cases where service connection has been granted 
and an initial disability rating and effective date 
have been assigned, the typical service-connection 
claim has been more than substantiated-it has been 
proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice 
is intended to serve has been fulfilled.

Id., slip op. at 21.  No further VCAA notice is therefore 
required in this case.

Under the circumstances, and particularly in view of the 
Board's favorable determinations, i.e., finding that the 
veteran's left shoulder disability warrants an initial 10 
percent evaluation, effective May 24, 1995, and an initial 20 
percent rating, effective May 18, 2005, the Board concludes 
that the veteran has not been prejudiced.  Thus, it is 
unnecessary to remand this case to the agency of original 
jurisdiction for a second time to address notice as required 
by the VCAA.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
Mayfield v. Nicholson, 19 Vet. App. 103, rev'd on other 
grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); see also 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

As to VA's duty to assist, the Board observes that VA has 
associated with the claims folder the veteran's service 
medical records as well as voluminous records of the 
veteran's post-service VA care.  In addition, in July 1999, 
August 2000 and in May 2005, VA afforded him formal 
examinations to assess the nature, extent and severity of his 
left shoulder disability.  Further, as noted above, in July 
2004 he testified at a Board hearing, and both he and his 
representative have submitted evidence and/or written 
argument in support of this claim.  In this case, any further 
development would be futile, and that there is no possibility 
that additional assistance would further aid the veteran in 
substantiating his claim.  Hence, no additional assistance to 
the veteran is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  

Background and Analysis

In his statements and testimony, the veteran maintains, in 
essence, that a higher initial evaluation is warranted for 
his left shoulder disability because it is productive of 
significant impairment, including daily pain and 
corresponding functional loss.  In support, he cites 
38 C.F.R. § 4.10, 4.40, 4.45 and 4.45.  In addition, he 
challenges the adequacy of the July 1999 VA examination 
report on the basis that the examiner did not have the 
opportunity to review his claims folder.  He also maintains 
that the August 2000 VA examination findings are of limited 
probative value because he was having a "good day" on the 
date of the examination.

On May 24, 1995, the veteran filed an original claim of 
service connection for left shoulder disability.  In support, 
he noted that he was seen in service for left shoulder 
problems and asserted that he was diagnosed as having left 
shoulder arthritis while on active duty.  The veteran also 
reported that he injured his left shoulder during service and 
had chronic left shoulder pain since that time.

The service medical records show that the veteran was seen 
for left shoulder problems on several occasions and that he 
was diagnosed as having bursitis, tendonitis and possible 
left shoulder arthritis.  Based on the in-service findings, 
in a July 1999 rating decision, the RO granted service 
connection for left shoulder strain and assigned an initial 
noncompensable rating under Diagnostic Code 5299, effective 
May 24, 1995; in assigning the evaluation, the RO explained 
it was doing so pending a VA examination.

In July 1999, the veteran was afforded the veteran a formal 
VA examination.  At the examination, the veteran reported 
that he had retired in 1992.  He stated that he avoided 
performing yard work because doing so resulted in sharp left 
shoulder pain.  The examiner indicated that the predominant 
pain was in the left deltoid area and the posterior aspect of 
the upper arm to the posterior elbow, with no radiation past 
the elbow.  He described the pain as being of moderate 
intensity and reported that range of motion studies revealed 
that the veteran had full range of left arm motion, 
explaining that testing disclosed stated that the veteran was 
able to extend his arm overhead, straight forward, and out to 
the side.  The physician also reported that the veteran was 
easily able to scratch his back.  The examination revealed 
that the veteran's left deltoid was slightly atrophic, but 
the examiner noted there was no evidence of instability, 
tenderness or swelling.  X-ray study was normal, and the 
physician concluded that the veteran's left shoulder symptoms 
had been continuous, "if mild," since service; he added 
that neither the physical examination nor the X-ray study 
showed evidence of a serious condition.

In August 2000, the veteran was again formally evaluated by 
VA.  At the outset of his report, the examiner noted that he 
had thoroughly reviewed the claims folder.  The veteran 
reported that shortly after discharge he received a cortisone 
injection by a VA physician to treat his left shoulder pain.  
The veteran, however, described the injection as a "bad 
experience" and reported that, as a result, he decided to 
forego further formal care for the condition.  He stated that 
he continued to suffer from daily pain in his left shoulder 
and scapula, as well as numbness in his fingers and hand.  
The examiner indicated, however, that during the examination, 
the veteran reported that his left shoulder was completely 
asymptomatic and that the tips of his fingers were not numb.

The physician commented that, based on his clinical findings 
and the negative X-ray study, he was unable to diagnose any 
left shoulder orthopedic disability.  He stated that there 
was no tenderness in the left scapula area, no muscle spasm 
or swelling, no tenderness over the left shoulder, and that 
range of motion studies showed that the veteran had normal 
left arm motion in all directions, which were performed 
without any difficulty or tenderness.  

In July 2004, the veteran testified at a hearing conducted 
before the undersigned Veterans Law Judge.  At the 
proceeding, the veteran reported that his left shoulder was 
in constant pain and that he had periods of intense pain, and 
that as a result, he suffered from weakness in his hand and 
often dropped things.  He indicated that he was unable to 
lift his arm when he was in pain.  In addition, he stated 
that he was able to lift his left arm only to a little less 
than shoulder level.  The veteran reported that engaging in 
physical activities, such as yard work, precipitated a flare-
up of the condition.  He added that he took hot showers and 
received "rub downs" to treat his left shoulder disability, 
and that although he went to VA, they did not provide him 
with any medication because X-rays were negative.  

Pursuant to the Board's January 2005 remand instructions, the 
veteran was afforded another formal VA examination on May 18, 
2005.  At the outset of his report, the physician, who also 
conducted the May 2000 VA examination, indicated that he had 
reviewed the claims folder.  After discussing the history of 
his left shoulder disability, he noted that the veteran 
complained that he had flare-ups only when he used his left 
shoulder "too much," such as after performing yard work, 
and that, "upon rest, the excessive discomfort disappears."  
The veteran added that sudden movements of his shoulder 
precipitated pain.  The examiner stated that the veteran's 
left shoulder discomfort did not hinder him from working at 
gainful employment, and noted that the veteran was 71 years 
of age and had retired in the 1970s.  

The examination revealed that the veteran had a painful area 
over his left scapula "and not the left shoulder."  The 
physician stated that inspection of the left scapula 
disclosed a definite bulge or swelling in the infraspinatus 
area of approximately 10 centimeters.  Palpation revealed 
that the irregular mass was painful, but not warm to the 
touch.  Range of motion studies showed he had left shoulder 
abduction and flexion to 80 degrees, with extension to 10 
degrees, external rotation to 60 degrees and internal 
rotation to 40 degrees.  The physician indicated that beyond 
these ranges, the veteran experienced pain.  No popping or 
grinding was present.  X-ray study disclosed minimal 
narrowing of joint space.

Following his physical examination and review of the 
veteran's records, the physician stated that in the prior VA 
examination reports, neither he nor the other examiner 
discussed the veteran's left scapula, and concentrated 
instead solely on his left shoulder.  In this regard, he 
pointed out that even the X-rays were taken only of his left 
shoulder.  The examiner commented, 

If he had the same problem during those 
examinations, which I have to assume that he did, 
then we missed the diagnosis.  We were 
concentrating on the wrong part of the body.  It is 
true that he has aching and limitation of motion of 
the shoulder, but I believe it is secondary to his 
scapular problem causing the shoulder to go into 
disuse and dystrophy.

The examiner stated that he did not have sufficient 
information to diagnose the mass, but opined that it was 
benign.  The examiner indicated that the examination was not 
conducted during a period of exacerbation, but that doing so 
was not possible.

As noted above, during the July 2004 hearing, the veteran 
reported receiving treatment at the Fresno, California, VA 
Medical Center.  The Board notes that although extensive VA 
outpatient treatment records, dated from the 1980s through 
October 2005, have been associated with the claims folder, a 
review shows that they are negative for complaints, findings 
or treatment of left shoulder problems.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher 
rating.  38 C.F.R. § 4.7 (2005).  After careful 
consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3 (2005).  The veteran's entire history is reviewed when 
making disability evaluations.  See 38 C.F.R. 4.1 (2005); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of the Fenderson case 
is warranted.  In that case, the Court noted the distinction 
between a new claim for an increased evaluation of a 
service-connected disability and a case in which the veteran 
expresses dissatisfaction with the assignment of an initial 
disability evaluation where the disability in question has 
just been service-connected.  In the former case, the Court 
held in Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that 
the current level of disability is of primary importance.  
In the latter case, where, as here, the veteran has 
expressed dissatisfaction with the assignment of an initial 
rating, the Francisco rule does not apply; rather, the VA 
must assess the level of disability from the date of initial 
application for service connection and determine whether the 
level of disability warrants the assignment of different 
disability ratings at different times over the life of the 
claim - a practice known as "staged rating."  The effective 
date of a higher rating is the date of receipt of the claim 
or date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2005).

When evaluating joint disabilities rated on the basis of 
limitation of motion, VA may consider granting a higher 
rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

Under the laws administered by VA, disabilities of the 
shoulder and arm are rated under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5200 through 5203.  For rating purposes, a 
distinction is made between major (dominant) and minor 
musculoskeletal groups.  Handedness for the purpose of a 
dominant rating will be determined by the evidence of 
record, or by testing on VA examination.  Only one hand 
shall be considered dominant.  The injured hand, or the most 
severely injured hand, of an ambidextrous individual will be 
considered the dominant hand for rating purposes.  38 C.F.R. 
§ 4.69.  Here, as the medical evidence shows that the 
veteran is right-hand dominant, his left shoulder is his 
minor shoulder for rating purposes.

Actually painful, unstable, or malaligned joints, due to 
healed injury, are entitled to at least the minimum 
compensable rating for that joint.  38 C.F.R. § 4.59.  
Further, under 38 C.F.R. § 4.71a, Diagnostic Code 5003, 
arthritis is evaluated based on limitation of motion under 
the appropriate diagnostic code of the joint involved, with 
a 10 percent evaluation assigned for limited motion that is 
noncompensable under the appropriate Diagnostic Code.  
Limitation of motion of the shoulder, in turn, is rated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5201.  The minimal 
compensable rating for the shoulder joint is 10 percent.  
See 38 C.F.R. § 4.71, Diagnostic Codes 5200-5203.

Under Diagnostic Code 5203, to warrant the assignment of a 
30 percent evaluation for a disability on the basis of 
limitation of motion of the minor (left) arm, motion must be 
limited to 25 degrees from the side.  Assignment of a 20 
percent evaluation contemplates limitation of motion of the 
arm midway between the side and shoulder level.  In 
addition, if arm motion is limited to shoulder level, 
assignment of a 20 percent disability evaluation is also 
warranted.  

For the reasons set forth below, the Board finds that the 
veteran's left shoulder disability warrants an initial 10 
percent rating for the period from May 24, 1995, to May 17, 
2005, and that the condition warrants a 20 percent rating, 
effective May 18, 2005.

During the period from May 24, 1995, to May 17, 2005, the 
lay and medical evidence shows that the veteran has suffered 
from chronic left shoulder pain, and in fact, he had since 
service.  In this regard, the Board observes that, 
consistent with the veteran's statements and testimony, the 
physician who performed the July 1999 VA examination 
reported that the veteran had pain in his left deltoid, and 
had had chronic mild left shoulder pain since discharge.  
This finding is also consistent with the history reported by 
the veteran at the August 2000 VA examination, in his July 
2004 testimony, as well as with the conclusions set forth in 
the May 2005 VA examination report.  Thus, with resolution 
of all reasonable doubt in the veteran's favor, in light of 
the veteran's consistent complaints of pain, which were 
objectively attributed to his left scapula by the physician 
who conducted the May 18, 2005, VA examination, pursuant to 
the provisions of 38 C.F.R. § 4.59, the Board finds that the 
evidence supports the assignment of an initial 10 percent 
evaluation for his left shoulder disability for the period 
from May 24, 1995, to May 17, 2005.

The Board determines, however, that the preponderance of the 
evidence is against a finding in excess of 10 percent during 
this initial period.  In reaching this conclusion, the Board 
points out that the July 1999 and August 2000 examination 
reports reflect that the veteran had full range of left 
shoulder motion.  Indeed, the July 1999 examination report 
shows that the veteran was able to extend his left arm 
overhead, straight forward, to the side, and that he was 
easily able to scratch his back.  Similarly, the August 2000 
examination report shows that the veteran had full range of 
left shoulder motion, with no left shoulder tenderness, 
spasm, or swelling.  Indeed, despite the veteran's 
complaints of chronic left shoulder pain, the August 2000 
physician indicated that he was unable to identify any 
orthopedic disability of the left shoulder.

In light of the foregoing, even taking into consideration 
the evidence of left shoulder pain and the DeLuca factors, 
the preponderance of the evidence is against an evaluation 
in excess of 10 percent based on limitation of motion and 
functional loss due to pain.  See 38 C.F.R. §§ 4.7, 4.40, 
4.45; DeLuca, 8 Vet. App. at 205-7.  Further, given the 
objective findings, which affirmatively show no malunion, 
nonunion or dislocation of the clavicle or scapula; no 
malunion of the humerus; no recurrent dislocation of the of 
the scapulohumeral joint; no fibrous union, nonunion or loss 
of head humerus; and, no evidence of left shoulder 
ankylosis, an evaluation in excess of 10 percent, prior to 
May 18, 2005, is not warranted under either Diagnostic Codes 
5203, 5202, or 5200.

In determining that the veteran's left shoulder disability 
does not warrant more than an initial 10 percent evaluation 
from May 24, 1995, to May 17, 2005, the Board acknowledges 
relying on the findings and conclusions contained in the 
July 1999 VA examination report, notwithstanding the 
veteran's contention that the July 1999 VA examination 
report is not adequate for rating purposes because the 
examiner noted that he did not have an opportunity to review 
his claims folder.  The Board notes such a review was not 
necessary because the Board is evaluating the veteran's left 
shoulder disability based on the objective findings, and 
particularly, those relating to his range of left shoulder 
motion, which do not require a review of his medical 
records.  See Mariano v. Principi, 17 Vet. App. 305, 311-12 
(2003); see also Snuffer v. Gober, 10 Vet. App. 400, 403-04 
(1997).  

In Mariano, in addressing this very issue in a similar 
context, the Court held that a VA examination report was 
competent for rating the veteran's left shoulder despite the 
examiner's failure to comply with the Board's remand 
instruction that he review the veteran's claims folder; the 
Court explained that the nature of the noncompliance did not 
render unreliable the range of motion measurements taken of 
the veteran's left shoulder because those measurements 
"involve scientific tests and are not conclusions drawn by 
the VA examiner that would be affected by the examiner's 
review of the claims file."  Id. at 311-12.  Moreover, in 
this case, there are no VA outpatient treatment records 
reflecting any care for his left shoulder, which is not 
surprising given that the veteran reported at the August 
2000 VA examination that he did not seek formal treatment 
after having a "bad experience" shortly after discharge and 
his July 2004 testimony that he had received no VA care for 
his left shoulder, i.e., there were no pertinent records to 
examine even if the veteran's claims folder had been 
available.  As such, the Board finds that the July 1999 VA 
examination findings are adequate for rating purposes.  

In addition, although the Board acknowledges the veteran's 
statement that the August 2000 VA examination report 
findings are of limited probative value because he reports 
that he was having a "good day" on the date of the 
evaluation, because the veteran receives no private or VA 
care for his left shoulder disability, the Board has no 
choice but to rely on the objective findings contained in 
that report.

In sum, the Board, in granting an initial 10 percent 
evaluation from May 24, 1995, to May 17, 2005, is 
compensating the veteran's for his substantiated left 
shoulder pain.  Given range of motion findings and lack of 
other objective left shoulder pathology, however, the 
preponderance of the evidence is against an evaluation in 
excess of 10 percent prior to May 18, 2005.

With respect to the period beginning May 18, 2005, the Board 
concludes that in light of the objective range of motion 
findings elicited on the VA examination conducted on that 
date, entitlement to a 20 percent rating under Diagnostic 
Code 5201 has been shown.  The Board finds, however, that 
even acknowledging that the veteran's pain may at times 
result in additional functional loss than that objectively 
demonstrated (see 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. 
App. at 204-7), even when pain is considered, e.g., during 
flare-ups, the preponderance of the evidence is against 
entitlement to an evaluation in excess of 20 percent.  In 
this regard, the Board points out that because the veteran is 
right-hand dominant, even if limitation of left arm motion is 
found during flare-ups to approximate limitation of motion of 
the left arm to midway between the side and shoulder level, 
that too would warrant no more than a 20 percent rating.  
Moreover, given the objective finding of limitation of motion 
of left shoulder abduction to 80 degrees, with further motion 
accompanied by pain, the Board finds that, even during flare-
ups, the preponderance of the evidence is against a finding 
that, overall, the veteran's left shoulder disability results 
in disability comparable to limitation of left shoulder 
abduction to 25 degrees from the side, the criteria for the 
maximum 30 percent evaluation under Diagnostic Code 5201.  

The Board has also considered whether entitlement to higher 
evaluation since May 18, 2005, is warranted under any other 
applicable Diagnostic Code.  The Board finds, however, that 
in light of the objective findings, which affirmatively show 
no malunion, nonunion or dislocation of the clavicle or 
scapula; no malunion of the humerus; no recurrent dislocation 
of the of the scapulohumeral joint; no fibrous union, 
nonunion or loss of head humerus; and, given the range of 
motion findings, no evidence of left shoulder ankylosis, the 
preponderance of the evidence is against an evaluation in 
excess of 20 percent under Diagnostic Codes 5203, 5202, or 
5200.

The above determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  In 
the absence of any formal treatment for the veteran's left 
shoulder disability since May 24, 1995, and in light of the 
comments offered by the May 2005 VA examiner regarding the 
veteran's employability, there is no showing that the 
veteran's left shoulder disability reflects so exceptional or 
unusual a disability picture as to warrant the assignment of 
an evaluation higher than 10 percent, prior to May 18, 2005, 
or than 20 percent, since that time, on an extraschedular 
basis.  See 38 C.F.R. § 3.321(b)(1) (2005).  The disability 
does not result in marked interference with employment (i.e., 
beyond that contemplated in the assigned evaluation) or 
warrant frequent periods of hospitalization, or otherwise 
render impractical the application of the regular schedular 
standards.  In the absence of these factors, the Board is not 
required to remand the claim to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, effective May 24, 1995, a 10 percent 
rating for left shoulder strain is granted.

Subject to the law and regulations governing payment of 
monetary benefits, effective May 18, 2005, a 20 percent 
rating for left shoulder strain is granted.



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


